Case 9:19-bk-10449-DS                        Doc 175 Filed 02/12/20 Entered 02/12/20 15:57:29   Desc
                                              Main Document     Page 1 of 8


 1   David A. Tilem (SBN 103825)
     LAW OFFICES OF DAVID A. TILEM
 2   206 North Jackson Street, Suite 201
     Glendale, California 91206
 3   Tel: 888-257-7648 * 818-507-6000
          Fax: 818-507-6800
 4   DavidTilem@TilemLaw.com
 5   Proposed Attorneys for Debtor and Debtor-
          In-Possession
 6
 7                                              UNITED STATES BANKRUPTCY COURT
 8                                              CENTRAL DISTRICT OF CALIFORNIA
 9                                                      NORTHERN DIVISION
10
11   In re:                           )                               Case No. 9:19-bk-10449-DS
                                      )
12                                    )                               Chapter 11
                                      )
13                                    )                               CHAPTER 11 STATUS REPORT
     FARSHAD FASIHI HARANDI,          )
14                                    )                               Hearing
                                      )                               Date: February 18, 2020
15                                    )                               Time: 11:30 a.m.
                                      )                               Place: Courtroom 201
16             Debtor.                )                                       1415 State Street
     ________________________________ )                                       Santa Barbara, CA 93101
17
18   TO THE HONORABLE DEBORAH SALTZMAN, UNITED STATES BANKRUPTCY JUDGE,
19   THE OFFICE OF THE UNITED STATES TRUSTEE, AND ALL PARTIES IN
20   INTEREST:
21                                                   HISTORICAL BACKGROUND
22               The estate includes a tri-plex (the “Property) with
23   substantial value which Debtor contends is approximately $7
24   million.                 The Property is subject to one deed of trust and the
25   creditor is owed approximately $5 million.                                The mortgage is
26   substantially in arrears.                            The Court denied the lender’s relief
27   from stay motion in an Order entered December 12, 2019 (Dkt. #164).
28               Debtor, with his current wife and child, occupy one unit.


     03061\A\20200212-StatusConfReport.wpd                        1
Case 9:19-bk-10449-DS                        Doc 175 Filed 02/12/20 Entered 02/12/20 15:57:29   Desc
                                              Main Document     Page 2 of 8


 1   Debtor’s ex-wife (“Elizabeth”) and their children occupy a second
 2   unit.            Neither “pays” rent.                  The third unit has been occupied by an
 3   unrelated rent-paying party.
 4               Elizabeth has filed an adversary proceeding (9:19-ap-01035)
 5   raising issues related to dischargeability, declaratory relief
 6   related to a claim of community property interest in the Property
 7   and seeking other relief.
 8                                                        STATUS REPORT
 9               1. Efforts to mediate the issues raised in the adversary
10   proceeding filed by Elizabeth are still ongoing.                                What remains
11   unresolved is the dispute over whether Elizabeth has any community
12   property interest in the Malibu property and, if so, the extent of
13   that community property interest.                                The parties continue to engage
14   in discovery.                           A joint status report was filed on February 4.
15               2. Though the automatic stay is statutorily not applicable to
16   divorce proceedings (other than those affecting property of the
17   estate), and notwithstanding the Court’s “comfort” Order (Dkt.
18   #166) granting Elizabeth’s relief from stay motion (Dkt. #154),
19   Debtor’s Counsel is unaware of any steps taken by Elizabeth in the
20   State Court                     to clarify whether existing Orders do, or do not
21   provide for the payment of support.                               Nor has she filed anything
22   affirmatively seeking a support award.
23               3. Debtor’s efforts to sell the Malibu property remain
24   stymied.                 The buyer who agreed to pay $5.9 million in October, 2019
25   has cancelled the escrow although Debtor believes that buyer is
26   still considering the purchase.                             Debtor is simultaneously
27   negotiating with another buyer who has offered $5.5 million.
28   Debtor’s Counsel was not informed of the cancellation of the


     03061\A\20200212-StatusConfReport.wpd                        2
Case 9:19-bk-10449-DS                        Doc 175 Filed 02/12/20 Entered 02/12/20 15:57:29   Desc
                                              Main Document     Page 3 of 8


 1   original escrow and discovered it only after the fact on inquiry to
 2   Debtor’s broker.                          Debtor’s broker has advised Debtor’s counsel that
 3   buyer’s concerns related to issues raised by the City of Malibu
 4   (see below).                       Counsel has not been provided with any documents
 5   related to the escrow or any new offers and is, therefore, unable
 6   to provide any additional information or details to the Court.
 7   Debtor’s broker has agreed to provide copies of all relevant
 8   documernst to Debtor’s counsel
 9               4. As represented by Debtor’s broker, efforts to sell have
10   been hampered by municipal authorities who have raised questions
11   about the size of the septic system and the number of parking
12   spaces, both as they relate to the number of housing units.                                   Debtor
13   is working with the City to try to resolve these concerns.
14               5.           Debtor’s counsel has been informed that the rent-paying
15   tenant has “given notice” and intends to vacate the premises as of
16   February 29, 2020.                           Debtor has located a new tenant who has agreed
17   to pay the same amount of rent plus up to $500/month for repairs
18   and maintenance expenses.                            The tenancy is contingent upon Debtor
19   replacing carpets, replacing the HVAC unit and making other repairs
20   which Debtor is undertaking.
21               6. The Office of the United States Trustee has filed a motion
22   to dismiss or convert the case as Debtor has fallen behind in the
23   preparation of monthly reports and the payment of quarterly
24   fees.            The most recent report was filed for the month of July,
25   2019.            It is alleged that approximately $2,200 in quarterly fees is
26   unpaid since 1st quarter, 2019.                            Debtor will remit the requested
27   amount on February 13, 2020 and believes that he will then be
28   overpaid. Opposition to the motion is due February 18, 2020. A


     03061\A\20200212-StatusConfReport.wpd                        3
Case 9:19-bk-10449-DS   Doc 175 Filed 02/12/20 Entered 02/12/20 15:57:29   Desc
                         Main Document     Page 4 of 8
        Case 9:19-bk-10449-DS                     Doc 175 Filed 02/12/20 Entered 02/12/20 15:57:29                                      Desc
                                                   Main Document     Page 5 of 8



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
206 North Jackson Street, Suite 201, Glendale, CA 91206

 A true and correct copy of the foregoing document entitled CHAPTER 11 STATUS REPORT will be served or was
 served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
 below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
02/12/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 02/12/2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.


Honorable Deborah Saltzman,
United States Bankruptcy Court
255 E. Temple Street, Suite 1634
Los Angeles, CA 90012


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                 I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 02/12/2020                    Joan J. Fidelson                                                 /s/ Joan J. Fidelson
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 9:19-bk-10449-DS                     Doc 175 Filed 02/12/20 Entered 02/12/20 15:57:29                                      Desc
                                                   Main Document     Page 6 of 8



ECF Service List:

       Brian D Fittipaldi brian.fittipaldi@usdoj.gov
       Merdaud Jafarnia bknotice@mccarthyholthus.com, mjafarnia@ecf.inforuptcy.com
       Nancy L Lee bknotice@mccarthyholthus.com, nlee@ecf.courtdrive.com
       Randall P Mroczynski randym@cookseylaw.com
       Valerie Smith claims@recoverycorp.com
       David A Tilem davidtilem@tilemlaw.com,
        DavidTilem@ecf.inforuptcy.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptcy.com;DianaChau@tilem
        law.com
       United States Trustee (ND) ustpregion16.nd.ecf@usdoj.gov
       Brandon Winston brandonjwinston@gmail.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 9:19-bk-10449-DS         Doc 175 Filed 02/12/20 Entered 02/12/20 15:57:29       Desc
                               Main Document     Page 7 of 8


                                        Service List


Capital One                                      Freedom Road Financial
PO Box 30285                                     Evergreen Bank Group
Salt Lake City, UT 84130                         1515 West 22nd Street, Suite 100W
                                                 Oak Brook, IL 60523

Capital One Bank, N.A.
4851 Cox Road                                    Freedom Road Financial
Glen Allen, VA 23060                             10509 Professional Circle
                                                 Suite 202
                                                 Reno, NV 89521
Chase
270 Park Avenue
New York, NY 10017                               Gerard Powell
                                                 Hacienda Pinilla
                                                 Provincia de Guanacaste
Credit One                                       Playa Avellana, Costa Rica
PO Box 98873
Las Vegas, NV 89193
                                                 Internal Revenue Service
                                                 PO Box 7346
Credit One Bank, NA                              Philadelphia, PA 19101-7346
6801 South Cimarron Road
Las Vegas, NV 89119
                                                 Jack Guy
                                                 26060 Pacific Coast Highway #1
Credit One Corporation                           Malibu, CA 90265
Credit One
1551 N. Tustin Ste. 1020
Santa Ana, CA 92705                              JP Morgan Chase & Co.
                                                 1111 Polaris Parkway
                                                 Columbus, OH 43240
Credit One Corporation
Credit One
2333 N. Broadway Ste. 400                        JP Morgan Chase Bank USA, NA
Santa Ana, CA 92706                              c/o JaVonne M. Phillips
                                                 411 Ivy Street
                                                 San Diego, CA 92101
CT Corporation System
JP Morgan Chase Bank
111 Eighth Ave., 13th Floor                      JP Morgan Chase Bank USA, NA
New York, NY 10011                               201 North Walnut Street
                                                 Wilmington, DE 19801

Franchise Tax Board
PO Box 2952                                      Mercedes Benz Financial
Sacramento, CA 95812                             PO Box 5209
                                                 Carol Stream, IL 60197

Franchise Tax Board
PO Box 942840                                    Pouneh Harandy
Sacramento, CA 94240                             429 18th Streeet
                                                 Santa Monica, CA 90402
Case 9:19-bk-10449-DS           Doc 175 Filed 02/12/20 Entered 02/12/20 15:57:29   Desc
                                 Main Document     Page 8 of 8


Ardalan Samandari
1429 Westwood Blvd.
Los Angeles, CA 90024-4911

Elizabeth Ann Harandi
26060 Pacific Coast Highway, #3
Malibu, CA 90265

Julie M. Haroutunian, CPA, AAC
10370 Commerce Center Drive
Suite 100
Rancho Cucamonga, CA 91730

Latanya Sewell, Esq.
Law Offices of Latanya Sewell
12121 Wilshire Blvd., #501
Los Angeles, CA 90025

Scott Decker
400 W. Ventura Blvd. Ste. 245
Camarillo, CA 93010

Valerian Financial Group, LLC
Haig Keledjian
PO Box 1020
South Pasadena, CA 91031

County Assessor
County Government Center, Room 100
San Luis Obispo, CA 93408-0001

County Tax Collector
P.O. Box 357
Santa Barbara, CA 93102-0357

Securities & Exchange Commission
444 South Flower St., Suite 900
Los Angeles, CA 90071-2934

JPMorgan Chase Bank, National Association
c/o Chase Records Center
Attn: Correspondence Mail
Mail Code LA4-5555
700 Kansas Lane
Monroe LA 71203-4774
